UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-2317


THOMAS RAYMOND FIRRIOLO,

                   Plaintiff - Appellant,

             v.

DAVID DIAMANT, M.D., AFC, LLC, Urgent Care, Greenville, South Carolina;
JESSICA MITCHELL, FNP, Urgent Care, Greenville, South Carolina; ANDREW
BEAZLEY, RN, MHA, Corporate Director, Expericience of Care, bon Secours
Health System, LLC, Greenville, South Carolina; WAEL HAIDAR, MD, MBA,
Senior Vice President, Provider Net Works, Bon Secours Health System, LLC,
Greenville, South Carolina; KATHY THORSELL, Director, Bon Secours Health
System, LLC, Greenville, South Carolina; WELL CARE HEALTH PLAN, Insurer,
Columbia, South Carolina; C.T. CORPORATE SYSTEM, LLC, Columbia, South
Carolina; HOME CARE HEALTH OF THE LOW COUNTRY; HOME CARE OF
THE MEDLAND; HOME CARE OF THE UP-STATE, all of Columbia, South
Carolina,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Donald C. Coggins, Jr., District Judge. (6:18-cv-00898-DCC)


Submitted: August 7, 2020                                 Decided: August 28, 2020


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Thomas Raymond Firriolo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Thomas Raymond Firriolo appeals the district court’s order adopting the magistrate

judge’s recommendation and dismissing Firriolo’s civil action without prejudice for lack

of subject matter jurisdiction. ∗ On appeal, we confine our review to the issues raised in the

informal brief. See 4th Cir. R. 34(b). Because Firriolo’s informal brief does not challenge

the basis for the district court’s disposition of his claims, he has forfeited appellate review

of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”) Accordingly, we affirm the district court’s judgment.

We deny Firriolo’s motions for extensions of time and deny as moot his motion for a

decision in this appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                  AFFIRMED




       ∗
          Although the district court dismissed the complaint without prejudice, we have
jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615 (4th Cir.
2020).

                                              3